Case: 4:20-cv-01117-BYP Doc #: 5 Filed: 10/30/20 1 of 3. PageID #: 47




PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JAMES FRAZIER,                                    )
                                                  )     CASE NO. 4:20CV1117
               Petitioner,                        )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
MARK K. WILLIAMS, Warden,                         )
                                                  )     MEMORANDUM OF OPINION
               Respondent.                        )     AND ORDER



                                          I. Background

       Pro se Petitioner James Frazier, a federal prisoner incarcerated at FCI Elkton (“Elkton”),

has filed an Emergency Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (ECF

No 1) seeking immediate release from prison to home confinement on the basis of the

COVID-19 pandemic and the outbreak of the virus at Elkton. He contends that the conditions

under which he is incarcerated at Elkton violate his rights under the Eighth Amendment.

Petitioner asserts the coronavirus is “ravaging the facility,” and that the Federal Bureau of

Prisons (“BOP”) is failing to take appropriate steps to provide him a healthy and safe

environment. ECF No. 1 at PageID #: 2.

                                     II. Standard of Review

       Section 2241 grants federal courts the power to issue writs of habeas corpus to prisoners

being held “in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A § 2241 petition is appropriate for claims challenging the execution or manner in

which a prisoner’s sentence is served. Wilson v. Williams, 455 F. Supp.3d 467, 475 (N.D. Ohio
Case: 4:20-cv-01117-BYP Doc #: 5 Filed: 10/30/20 2 of 3. PageID #: 48




(4:20CV1117)

2020) (Gwin, J.), vacated on other grounds, 961 F.3d 829 (6th Cir. 2020). Federal district courts

must conduct an initial review of habeas corpus petitions. See 28 U.S.C. § 2243; Alexander v. N.

Bureau of Prisons, 419 Fed.Appx. 544, 545 (6th Cir. 2011). A district court must deny a petition

“[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the United States District

Courts (applicable to § 2241 petitions pursuant to Rule 1(b)). The principle of liberal

construction generally afforded pro se pleadings applies to habeas petitions. See Urbina v.

Thoms, 270 F.3d 292, 295 (6th Cir. 2001).

                                           III. Discussion

       This action is duplicative of another action in which Petitioner has been identified as an

effected party. In another § 2241 habeas case pending in the Northern District of Ohio, United

States District Judge James Gwin determined that a subclass of Elkton inmates are especially

medically vulnerable to COVID-19 (“Vulnerable Subclass”). He directed the BOP to

immediately identify inmates who meet the criteria of the Vulnerable Subclass and to evaluate

each subclass members’ eligibility for transfer out of Elkton. See Wilson, 455 F. Supp.3d at 481.

Petitioner was identified by the BOP as a member of the Vulnerable Subclass in that case. See

ECF No. 35-1 filed in Wilson at PageID #: 533. The members of the Vulnerable Subclass in

Wilson, which includes Petitioner, seek release to home confinement, parole, or halfway house.

Wilson, 455 F. Supp.3d at 473-74. That case remains pending. In recent weeks, the parties in

Wilson “have continued to make substantial progress in settlement discussions, and are




                                                  2
Case: 4:20-cv-01117-BYP Doc #: 5 Filed: 10/30/20 3 of 3. PageID #: 49




(4:20CV1117)

continuing to negotiate particular terms to resolve th[e] matter.” ECF No. 243 filed in Wilson at

PageID #: 1888.

       Subsequent to Wilson being filed, Petitioner filed the above-entitled separate action

seeking release from Elkton to home confinement or immediate furlough because of his medical

vulnerability to COVID-19. The Petition (ECF No 1) is duplicative of the Wilson case because

Petitioner, as a member of the Vulnerable Subclass, asserts the same claims and seeks the same

relief in both actions. Therefore, the case at bar must be dismissed without prejudice. See Davis

v. U.S. Parole Comm’n, No. 88-5905, 1989 WL 25837 (6th Cir. March 7, 1989) (a district court

may properly dismiss a habeas petition as duplicative where the petition is “essentially the same”

as a previously-filed pending petition); see also Chastain v. Williams, No. 4:20-CV-01036, 2020

WL 5994519, at *2 (N.D. Ohio Oct. , 2020) (Barker, J.) (collecting dismissed habeas petitions of

vulnerable subclass members as duplicative of Wilson case).

                                         IV. Conclusion

       Accordingly, this action is dismissed without prejudice pursuant to 28 U.S.C. § 2243.

Further, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.



       IT IS SO ORDERED.


  October 30, 2020                              /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge




                                                 3
